Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Squirewell appeals the district court’s order granting the South Carolina Department of Labor, Licensing, and Regulation summary judgment on his claims of procedural and substantive due process, defamation, and malicious interference with contractual relations. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Squirewell v. S.C. Dep’t of Labor, Licensing & Regulation, No. 3:10-cv-01902-JFA, 2011 WL 4808260 (D.S.C. Oct. 11, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.